September 20, 2010 Davidson Multi-Cap Core Fund A series of Advisors Series Trust Advisor Class A and Advisor Class C Supplement to the Summary Prospectus, Prospectus and Statement of Additional Information (“SAI”) dated October 28, 2009, as amended Effective October 28, 2010, the Davidson Multi-Cap Core Fund’s name will be changed.The new name will be the “Davidson Multi-Cap Equity Fund.”All references in the Prospectuses and SAI to “Davidson Multi-Cap Core Fund” are replaced with “Davidson Multi-Cap Equity Fund.” · Accordingly, the first paragraph of each of the “Principal Investment Strategies of the Fund” sections on page 2 of the Summary Prospectus and page 4 of the Prospectus, and the “Principal Investment Strategies” section on page 7 of the Prospectus, is deleted and replaced with the following: “Under normal market conditions, the Fund invests at least 80% of its net assets (including any borrowings for investment purposes) in equity securities across a wide range of market capitalizations and investment styles with attractive fundamental characteristics.The Fund will invest its assets in both value and growth stocks, as well as dividend-paying and non-dividend-paying stocks.The Fund will seek to achieve its investment objective primarily through stock selection, with less emphasis on sector weightings.As a result, the Fund expects to only occasionally make modest sector changes, preferring to differentiate performance by relative movement in individual stocks than in sectors or industries.” · In addition, the following operating policy is added to page 15 of the SAI: “Except as noted below, the Fund may: 3. Not make any change to the Fund’s investment policy of investing at least 80% of its net assets in investments suggested by the Fund’s name without first providing the Fund’s shareholders with at least 60 days’ prior notice.” ***** Please retain this Supplement with the Summary Prospectus, Prospectus and SAI.
